SHIRAS, District Judge.
In this case a petition in involuntary bankruptcy was filed by certain creditors, the same being verified by the oath of the attorney at law and agent of the petitioners, by whom the names of the petitioners are signed to the petition, and who states in the verification that he is the duly authorized agent of the petitioners, and has knowledge of the facts recited in the petition.
In general order in bankruptcy No. 4 (89 Fed. iv) it is provided that:
“Proceedings In bankruptcy may be conducted by the bankrupt In person in his own behalf-, or by a petitioning or opposing creditor; but a creditor will only b'e allowed to manage before the court his individual interest. Every party may appear and conduct the proceedings by attorney, who- shall be an attorney or counsellor authorized to practice in the circuit or district courts.”
In clause 9 of section 1 of the bankrupt act it is provided that the word “ ‘creditor’ shall include any one who owns a demand or claim provable in bankruptcy and may include his duly authorized agent, attorney or proxy.”
These provisions are ample to authorize the signing of the names of the creditors to the petition by their attorney and agent, as was done in this case. In section 18 of the act, which deals with the mode of procedure in involuntary cases, it is enacted that “all pleadings setting up matters of .law shall be verified under oath.” As it is not declared that the petition shall be verified by the creditor in person, the verification will be sufficient if made by the agent or attorney representing the creditor, it being made to appear that the affiant has knowledge of the facts verified.
The motion to dismiss the petition file in this case is therefore overruled.